DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2/2/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please now consider the rejections based on the newly discovered prior art to Nunokawa.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Nunokawa (JP 2004255806 A).
For any citations to the Nunokawa reference, please refer to the machine generated English translation thereof.
Regarding claim 1:
	Nunokawa discloses a liquid jet device comprising:
	a head (ejection head 21) that discharges liquid to an object (page 5, lines 182-185);
	a moving mechanism (at least carriage 41) that moves at least one of the object and the head (page 5, lines 193-200 & Fig. 2); and
	a controller (control unit 60) that
		causes the head to discharge the liquid while moving the at least one of the object and the head in a first direction (“outward”) to form a first row of dots arranged in the first direction (page 8 & Fig. 8), and
		causes the head to discharge the liquid while moving the at least one of the object and the head in a second direction (“return”) opposite the first direction to form a second row of dots arranged in the second direction (page 8 & Fig. 8) and overlapping the first row of dots (Figs. 9-10),
	wherein the controller causes a center of a first dot in the second row of dots to be shifted in the first direction from a center of a last dot in the first row of dots by a distance 
Regarding claim 2:
	Nunokawa discloses all the limitations of claim 1, and also that the controller causes the head to discharge the liquid at predetermined intervals while moving the at least one of the object and the head in the first direction, and causes the head to discharge the liquid at the predetermined intervals while moving the at least one of the object and the head in the second direction (page 7, line 265 – page 8, line 302).
Regarding claim 3:
	Nunokawa discloses all the limitations of claim 1, and also that the controller causes the center of the first dot in the second row of dots to be shifted from the center of the last dot in the first row of dots toward the satellite dot of the last dot by the distance greater than or equal to the distance d (Fig. 10).

Allowable Subject Matter
Claims 4-6 are allowed.
Claims 4-6 are allowable because the prior art of record does not disclose or make obvious a liquid jet device comprising a controller that “causes a center of a first dot in the second row of dots to be shifted in the first direction from a center of the last dot in the first row of dots by a distance greater than or equal to a value calculated by the formula (1).”  It is this limitation, in combination with other features and limitations of claim 4, that makes these claims allowable over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Shibata et al. (US 2006/0125865 A1) disclose printing such that satellite droplets are likely formed at a position overlapping a main droplet.  Shibata et al. do not disclose printing the rows of dots with any particular directionality.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853